The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius (US 7,301,002).  In the patent Cornelius teaches  composition comprising the repeat unit of structure 1 (see column 4, line 46 to column 8 line 3).  Column 9, line 63 to column 10, line 5 teaches that the polyphenylene repeat units of structure I are polymerized to form polyphenylene polymers of between about 130 3000 repeat units.  Structure I is synthesized by various methods including Diels Alder reactions for example where bis-tetraphenylcyclopetadienone (the two or more cyclopentadienone groups of claim 1 or the second monomer of claim 7) reacts with p-bis(ethynyl)benzene (the aromatic acetylene group of claim 1 and the first monomer of claim 6) to yield carbon monoxide and polyphenylene.  Column 14, lines 18-41 teach the polymer placed on a substrate and contacted with electrodes (four probe EIS and the resistance of the films being measured).  Column 17, lines 12-18 teach that the sulfonated polyphenylenes are also useful for a variety of purposes including as ionic membranes in electrochemical sensors.  Thus the above claims are anticipated.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius as applied to claim 9 above, and further in view of Feucht (US 6,171,867).  Cornelius does not teach the polymer used in an acoustic wave sensor.  
In the patent Feucht teaches a sensor comprising a piezoelectric crystal (an acoustic wave device) with a polyarylene thioether-containing coating.  Column 1, lines 4-25 teach that that conductivity sensors comprising polyphenylene sulfide with Au electrodes are known and can be used for detecting extremely reactive gases such as SO2F2 and SOF2. In the process, SO2 is incorporated into the polymer with the formation of chain cross-links.  The concomitant conductivity change is detected.  This sensor cannot be used, however, to detect ozone, halogen or peroxide-containing compounds.  A problem with this principle is the corrosion resistance of the Au electrodes with respect to the gases to be detected.  Ozone can be detected by means of a piezoelectric 1,4-polybutadiene-coated sensor.  A drawback with this sensor is the preparation of the polymer coating by brush application, it being possible for the surface of the contacting means to be damaged in the process.  The homogeneity of the layer likewise is not reproducible by these processes, as is confirmed by the greatly fluctuating frequency change range reported of from 2000 to 10000 Hz.  Moreover, the observed frequency changes due to the absorbed amounts of ozone in the ppb range are very small.  Column 2, lines 30-37 teach that it was found that the abovementioned drawbacks are overcome and the desired characteristics are obtained by the use of polyarylene thioethers on piezocrystals, suitable coating and aftertreatment techniques being employed.  Thus detectors are obtained for the quantitative detection of halogens, peroxide-containing compounds and ozone.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the Cornelius polyarylene material onto a piezo material (acoustic wave device) as taught by Feucht because of the ability to use polyarylenes on piezoelectric crystals for gas sensing as taught by Feucht and the use of the Cornelius polymers as electrochemical sensors.  
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius or Cornelius in view of Feucht as applied to claims 1-7 and 9-10 above, and further in view of de Castro (US 5,841,021).  Cornelius does not teach the polymer in any specific sensing methods.  
In the patent de Castro teaches an electrochemical gas sensor, the use of which permits quantitative measurement of volatile gas contaminants in an atmosphere being monitored, generally at ambient temperatures below 100 °C. The sensor is constructed of a sensor electrode and a reference electrode on a separator in such a manner as to be exposed to the atmosphere which is sensed for gaseous contaminants.  In an alternative embodiment, the sensors can be covered with a selective filter which will selectively allow only small molecule toxic gases to pass for sensing by the sensor electrode while excluding larger interfering gas molecules.  In another alternative embodiment, a multiple layer electrochemical gas sensor detects the presence of volatile gas contaminants in a sample gas as well as humidity, temperature, and/or pressure of the gas sample.  Column 6, lines 37-53 teach that the gases that may be tested for are gases and volatile substances as diverse as carbon monoxide; carbon dioxide; oxides of nitrogen; oxides of sulfur; hydrides of nitrogen such as ammonia, primary and secondary amines and hydrazine; hydrides of phosphorus such as phosphine, sulfur such as hydrogen sulfide, arsenic or boron; silicone such as silanes; halogens such as chlorine; mercaptans; aldehydes; hydrogen; unsaturated and saturated hydrocarbon vapors; halocarbons; and alcohols such as methanol and ethanol.  A specific sensor can be devised using suitable sensor and reference electrodes to test for any toxic, combustible or flammable gas, or generally volatile substances which may be oxidizable.  Column 9, lines 19-44 refer to figures 1-2 and teach that a first embodiment of a solid state, potentiometric, gas sensor (10) incorporating a sensing or catalytic electrode (12) and a reference electrode (14).  The catalytic and reference electrodes, respectively, are formed of dissimilar electrically conducting materials and are connected by an ionically conductive element or substrate (16).  A potential can be generated between electrodes 12 and 14 when sensor 10 is subjected to a gas sample containing contaminant gases, such as for example, CO, hydrazine, H2 S, hydrocarbons, and alcohols.  A key aspect of the invention is that only the catalytic electrode 12 responds to the contaminant gas in the gas sample while the reference electrode 14 remains inert and substantially unresponsive.  Thus, both the catalytic and the reference electrodes 12 and 14, respectively, of the gas sensor 10 can be exposed to a gas sample containing a contaminant gas and there is no longer the need to isolate the reference electrode 14 from the contaminant gas, as typically required by the prior art sensors.  Furthermore, since a solid, ion-conducting substrate 16 is employed, there is no need for inert plastic, liquid phase separators, or encapsulation of the liquid phase as was typically the case in the prior art sensors.  The paragraph bridging columns 10-11 teaches that the ion-conductive element can be made from a variety of materials including ion-conducting polymers such as polyphenyleneoxide, polyphenyleneglycol, polythiophenes, polypyrrols, polydibenzocrown ethers, polyphenylenes, substituted polyacetylenes or combinations of these polymers.  The ion-conductive substrate, if of the ion-conductive organic polymer type, can comprise acid functionality such as --SO3H, --CO2H,         --PO3H; totally or partially neutralized acid functionalities such as --CO2Na, --SO3K, along with none or some of the free acid functionality.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the polymer of Cornelius into an electrochemical sensor as taught by de Castro or an acoustic wave sensing structure such as taught by Feucht and use it in sensing methods of gaseous analytes as taught by DeCastro or Feucht because the ion-conducting nature of the Cornelius polymers would have been understood to fit within the ion conducting materials used by de Castro for use in potentiometric sensing methods and also for interacting with gaseous analytes in a manner measurable with an acoustic wave device as taught by Feucht.  
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the subject matter of these claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited references are directed to preparation of the polyphenylene/polyarylene polymers and to the preparation of various bis-cyclopentadienone monomers for use in the preparation of these polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797